Citation Nr: 1548155	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  08-19 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1. Entitlement to an effective date earlier than June 17, 2009, for the award of service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a low back disability. 

4.  Entitlement to service connection for a right shoulder disability.

5.  Entitlement to service connection for a right elbow disability.

6.  Entitlement to service connection for a musculoskeletal disability.

7.  Entitlement to service connection for erectile dysfunction.

8.  Entitlement to service connection for hypertension.  

9.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities other than PTSD, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 1984.

This appeal to the Board of Veterans' Appeals (Board) arose from RO rating decisions.  

In a September 2010 rating decision, the RO awarded service connection for PTSD, effective June 17, 2009, but  denied service connection for the remaining disabilities listed on the title page.  In October 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2011.

In a September 2012 decision/remand addressing an appeal of other matters ensuing from a July 2007 rating decision, the Board determined that the issue of entitlement to a TDIU had been raised by the record pursuant to Rice v Shinseki, 22 Vet. App. 447 (2009) and remanded the matter to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC denied the claim (as reflected in a an August 2013 supplemental SOC (SSOC)) and returned the matter to the Board for further consideration.
The appeals have since been merged under the earlier docket number.

The Board notes that this appeal  has now been processed  utilizing  the paperless, electronic Veterans Benefit Management System (VBMS) and Virtual VA claims processing systems.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished. 

2.  On June 17, 2009, the RO received the original claim for service connection for a an acquired psychiatric disorder, claimed as major depression and anxiety attacks.

3.  In the September 2010 rating decision, the RO granted service connection for PTSD, and assigned an effective date of June 17, 2009 (the date of the original claim).

4.  The record contains no statement or communication from the Veteran prior to June 17, 2009, that constitutes a pending claim for service connection for an acquired psychiatric disorder, including PTSD.

5.  Although there is one incident of neck stiffness in service, there is no credible evidence of continuity of such symptoms since service; the Veteran was first diagnosed with a neck disability many years post service; and the only competent, probative  opinion on the question of whether there exists a medical nexus between the Veteran's current neck disability and service weighs against the claim.

6.  No low back problems were shown in service,  the Veteran was first diagnosed with a low back disability many years post service, and the only competent, probative opinion on the question of whether there exists a medical nexus between the Veteran's current low disability and service weighs against the claim.

6.  No right shoulder problems were shown in service, and there is no competent evidence or opinion that there exists a medical nexus between any such current disability and the Veteran's military service.

7.  No right elbow problems were shown in service, a right elbow disorder was first  diagnosed many years post service, and there is no competent evidence or opinion that there exists a medical nexus between any such current disability and the Veteran's military service.

8.  No musculoskeletal problems were shown in service, and there is no competent evidence or opinion that there exists a medical nexus between any such current disability and the Veteran's military service.

9.  No erectile dysfunction was shown in service, the disorder  was first diagnosed many years post service, and there is no competent evidence or opinion that there exists a medical nexus between any such current disability and the Veteran's military service.

10.  Hypertension was not shown in service, the disorder was first diagnosed many years post service, and there is no competent evidence or opinion that there exists a medical nexus between any such disability and the Veteran's military service.

11.  The Veteran's service-connected disabilities other than PTSD do not meet the percentage requirements for award of a schedular TDIU and the weight of the  evidence indicates that the Veteran's service-connected disabilities other than PTSD do not prevent him from obtaining or retaining substantially gainful employment.



CONCLUSIONS OF LAW

1.  The claim for an effective date earlier than June 29, 2009, for the award of service connection for PTSD is without legal merit. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400, 3.401 (2015).

2.  The criteria for service connection for a neck disability are not met.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

4.  The criteria for service connection for a right shoulder disability are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

5.  The criteria for service connection for a right elbow disability are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

6.  The criteria for service connection for a musculoskeletal disability are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

7.  The criteria for service connection for erectile dysfunction are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

8.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

9.  The criteria for a TDIU due to service-connected disabilities other than PTSD, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b)., are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Requirements

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

At the outset, the Board notes that, with respect to the claim for earlier effective date, the Veteran has been notified of the reasons for denial of the claim (see September 2011 SOC and March 2015 supplemental SOC (SSOC)), and has been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any fundamental due process duties to notify and assist owed the Veteran.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132.

Pertinent to the remaining matters herein decided, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.  § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

With respect to the service connection issues on appeal, in an August 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter also provided the information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The September 2010 rating decision reflects the initial adjudication of the claims for service connection after issuance of this letter.  

In April 2015, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for a TDIU, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  Moreover, the timing of this notice-after the last adjudication of the claim-is not shown to prejudice the Veteran.  In this regard, he has not submitted any additional evidence in connection with this claim.  The notice was provided prior to certification of the Veteran's claim to the Board in June 2015.  The contents of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to the VA notice.  Therefore, to decide this claim would not be prejudicial to the Veteran.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment and personnel records, VA treatment records, Social Security Administration (SSA) records, the report of an August 2010 VA examination to address the etiology of the Veteran's neck and low back disabilities and the report of an August 2011 VA opinion to address the matter of a TDIU.  Notably, the VA examinations with opinions obtained were based upon an accurate review of the factual history as well as examination of the Veteran, and cites to specific findings and rationale to support the conclusion reached.  The examiners exhibited sufficient medical expertise to perform the examination and the examination is adequate for appellate review with respect to the issues of service connection for a neck disability and a low back disability as well as the issue of entitlement to a TDIU. Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board  finds that no additional AOJ action to further develop the record in connection with any matter herein decided, prior to appellate consideration, is required. 

The Board acknowledges that the Veteran has not been afforded a VA examination in connection with his claims for service connection for right shoulder disability, right elbow disability, musculoskeletal disability, erectile dysfunction and hypertension.  However, as will be discussed below, given the facts pertinent to each claim, no such examination or medical opinion is required.

The Board also finds that there has been sufficient compliance with the prior September 2012 remand of the issue of entitlement to a TDIU.  A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v West, 11 Vet. App. 268, 271 (1998).  The RO was directed to the develop and adjudicate the claim for a TDIU.  In this regard, as discussed above, the RO adjudicated the claim in an August 2013 SSOC and also sent VCAA notice to the Veteran in April 2015, to which he did not respond.  Accordingly, the Board finds that the RO/AMC have substantially complied with the Board's remand directives with respect to the issues decided herein.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claims on appeal, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either of the claims herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on any claim.  Any such error is deemed harmless and does not preclude appellate consideration of either of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Earlier Effective Date Claim

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. §§ 3.400, 3.401 (2015).  

The effective date for a grant of benefits on the basis of the receipt of new and material evidence received after final disallowance, or in the case of reopened claims, is the date of receipt of the new claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r).  

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

The basic facts in this case are not in dispute.  The Veteran filed his original claim for service connection for an acquired psychiatric disability, claimed as major depression and anxiety attacks on June 17, 2009.  Based on the evidence of record, in the September 2010 rating decision, the RO awarded service connection for PTSD, effective June 17, 2009 (the date of the original claim).  

While the Veteran asserts entitlement to an earlier effective, considering the record in light of the governing legal authority, the Board finds that no earlier effective date is assignable.



In this regard, the Board also finds that there is no document associated with the record that can be construed as a pending claim for service connection for an acquired psychiatric disability prior to the June 17, 2009 claim and that no earlier effective date is assignable for the award of service connection for PTSD.

The Board recognizes that VA treatment records document treatment for psychiatric disorders many years prior to the date of claim.  The record also shows that the Veteran had filed a previous claim for malaise and a June 2008 VA examiner attributed his malaise to depressive disorder.  While, under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, the United States Court of Appeals for Veterans Claims (Court) has held that this regulation only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment, does not establish a claim, to include an informal claim, for service connection.  Thus, records of VA treatment for the Veteran's psychiatric disability as well as the June 2008 VA examination cannot constitute a claim for service connection.

In addition, there is no correspondence from the Veteran, dated prior to June 17, 2009, that could be interpreted as an informal claim for this benefit.  The Board emphasizes that, while VA does have a duty to assist a claimant in developing facts pertinent to a claim, it is the claimant who must bear the responsibility for coming forth with the submission of a claim for benefits under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  To the extent practicable, VA does make every effort to identify and notify claimants of the potential entitlement to benefits.  Again, although there is documentation of treatment for psychiatric disorders, there is no communication from the Veteran at any time prior to June 17, 2009 that put VA on notice that potential entitlement to service connection for an acquired psychiatric disability had arisen.

The legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, no effective date for the grant of service connection for PTSD, earlier than June 17, 2009, is assignable, the claim for an earlier effective date must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

III.  Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R.  § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d).

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and certain disabilities, such as arthritis and hypertension, becomes manifest to a degree of l0 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).   

Identified chronic diseases, arthritis and hypertension may be subject to service connection based upon a showing of continuity of symptomatology (in lieu of a medical opinion).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

A.  Neck and Lumbar Spine Disabilities

The Veteran is seeking service connection for neck and lumbar spine disabilities.  Although vague and convoluted, it appears that he is asserting that these disabilities are due to a motor pool explosion that occurred during service and he has suffered from these disorders ever since.  He has also asserted that his back disability is due to fall from a large truck while in service, but he did not seek treatment at the time of the injury.  As the same evidence is relevant to both issues, the Board has addressed them under the same analysis.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claims for service connection for neck and lumbar spine disabilities must be denied.

Lay evidence submitted in 2007 establishes that an exhaust manifold exploded in service causing the Veteran's hearing loss and tinnitus.  However, nothing in these statements or service treatment records give any indication that the Veteran suffered from any additional physical injuries.  Importantly, the Veteran has not specifically described how he incurred any injuries from this incident.  In this regard, service treatment records document one incident in January 1983 where the Veteran complained of a stiff neck with pain. The assessment was muscle strain.  The records are silent with respect to any complaints or diagnoses pertaining to the low back.  The report of a June 1984 service examination prior to discharge documents that the neck and spine were clinically evaluated as normal.  In his contemporaneous June 1984 Report of Medical History, the Veteran expressly denied recurrent back pain.  The report is also silent with respect to any specific neck complaints.  In sum, service treatment records do not show any chronic neck and low back disabilities.  

A periodic service examination in November 1987, approximately three years after the Veteran's discharge from active duty, revealed no abnormalities of the neck and low back, and in a contemporaneous Report of Medical History, the Veteran expressly denied recurrent back pain.  Likewise, the report is silent with respect to any complaints pertaining to the neck.

The Veteran underwent a VA general medical examination in May 1993.  With respect to his musculoskeletal system, the Veteran only reported a fracture of his right fifth finger and the report is silent with respect to any neck and back complaints.  Also, the examiner did not diagnose any chronic neck and lumbar spine disabilities.  

Subsequently, SSA records show that the Veteran injured his neck and back in a motor vehicle accident in May 1994.  Thereafter, the Veteran underwent an anterior cervical fusion at C5 and C6 in March 1995.  The Veteran was involved in another motor vehicle accident in September 1995 and again experienced neck and back pain following the incident.  These records show diagnoses of status-post anterior cervical fusion, C5 and C6, recurrent HNP C6, degenerative disc disease of the lumbar spine and cervical and lumbar radiculopathy.  Importantly, these records show that the Veteran's current neck and low back disabilities were caused by post-service motor vehicle accidents.  

The Veteran was afforded a VA examination in August 2010.  The claims file and medical records were reviewed.  The Veteran reported injuring his neck in on-the-job injuries post service.  He did not give a history of injury to the neck while in service.  With respect to his back, he indicated that he fell off a large truck, but was not seen for evaluation.  He reported that he did not report this injury at separation because he wanted to get home as soon as possible.  He again reported the post-service motor vehicle accidents.  After examining the Veteran, the examiner diagnosed anterior discectomy and fusion from C5-C7 and degenerative disc disease at C4-5 and C6-7 as well as multilevel degenerative changes of the lumbar spine.

With respect to the neck disability, the examiner noted that there was only one record of complaint of neck stiffness that was noted in January 1983.  Moreover, there were significant injuries that occurred in 1994 and 1995 resulting in surgery.   Between discharge in 1984 and the injury in 1994, the Veteran was able to work for 10 years as a truck driver.  The records are silent for a period of approximately 10 years that would document continued complaints or treatment during this time.  There is no documented history of continuing complaints or treatments to indicate a chronic disabling condition prior to the on-the-job injuries in the 1994 and 1995.  

Likewise, the examiner acknowledged that the Veteran reported falling off a 2.5 truck in 1981 and landing on his back; however, no service records were found.  The records are silent with respect to continued complaints or treatment.  There was no documented history of continuing complaints or treatments to indicate a chronic disabling condition.  This back problem was later aggravated by the 1995 on-the-job motor vehicle accident.  

VA treatment records continue to show treatment for neck and back pain, but do not document any medical opinion or comment as to etiology.

The above-cited medical evidence of record clearly establishes that the Veteran has been diagnosed with a neck and lumbar spine disabilities.  However, the record simply fails to establish by competent, credible and probative evidence that any such disability is medically related to service.  

In this regard, as indicated, it appears that the Veteran is claiming that he injured his neck and low back in service during an explosion in the motor pool as well as injured his back when he fell off a truck.  He has reported that he continued to have progressive pain since discharge.  The Board recognizes that the Veteran is competent, as a layperson, to report that about which he has personal knowledge, to include his own symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, such report must be weighed against the medical and other evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

In this case, the Board finds that the Veteran's statements regarding any injury in service and continuity of symptoms since service are not credible and, thus, cannot serve to provide a basis for a finding of service connection for his current neck and low back disabilities.  Initially the Board observes that service treatment records are completely silent with respect to any injuries of the low back by the Veteran.  While they document numerous other unrelated injuries, there is nothing concerning the Veteran's low back.  Likewise, although there is one incident of a neck muscle strain, follow up service treatment records are silent with respect to any further complaints or symptoms.  Moreover, the initial lay statements from fellow service members dated in 2007 concerning the explosion incident in service are also completely silent with respect to any such injuries.  Significantly, on discharge examination, a medical professional specifically found no clinical findings of a neck or low back disorder.  If the Veteran has been injured, it would be reasonable to assume that it would have been noted at discharge.  Likewise, the Veteran expressly denied any problems in his contemporaneous medical history.  As such, this weighs against the Veteran's credibility as to any injuries in service.

Moreover, on the question of whether the Veteran has experienced neck and back pain since service, the Board accepts as most persuasive the November 1987 periodic service examination with report of medical history and the May 1993 VA general medical examination.  The Veteran was silent with respect to any sort of neck or back problems during both of these examinations.  If the Veteran had been experiencing neck and back pain since service, it would be reasonable to assume that he would have reported it during the course of these examinations.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  These examination reports thus tend to show that the Veteran did not have neck and back symptomatology during or continuing after service, or until after such May 1993 VA examination.
  
The Board notes that, notwithstanding the Veteran's current assertions, the post-service evidence reflects no documented indication of neck or back complaints or diagnosed disability until the May 1994 motor vehicle accident, approximately 10 years after active military service.  Clearly, such time period is well beyond the presumptive period for establishing service connection for arthritis as a chronic disease.  See 38 C.F.R. §§ 3.307 , 3.309.  The Board also points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).   

As regards the latter point, the Board finds it significant that despite filing service connection claims for unrelated disorders, the Veteran first reported neck and back problems related to service when he filed his current claim in June 2009, approximately 25 years after his discharge from service.  Again, it would be reasonably to assume that if the Veteran had been experiencing neck and back pain since service, he would have reported it sooner.  These discrepancies weigh against the credibility of any current assertions of continuity of symptoms since service, advanced in connection with the current claim for monetary benefit.

As indicated above, there is nothing in the service treatment records or report of discharge examination to support a finding of chronic neck and low back disabilities in service.  Moreover, as there is no competent medical or credible lay evidence of pertinent symptomatology, service connection for arthritis cannot be awarded based on chronicity of symptomatology.  See Walker, supra.  

Significantly, in this case, there is no competent medical evidence or opinion even suggesting a medical nexus between a neck disability and a low back disability and the Veteran's service.  On the contrary, after reviewing the claims file, taking a thorough medical history from the Veteran, and examining the Veteran, the August 2010 VA examiner found that the Veteran's current neck and lumbar spine disabilities were not related to service and offered a detailed rationale for such opinion.  The Board accepts this opinion as probative of medical nexus question.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  Importantly, neither the Veteran nor his representative has presented or identified any contrary medical evidence or opinion-i.e., that actually supports the claim.  

The Board further notes that, as regards to any direct assertions by the Veteran and/or his representative that there exists a medical nexus between diagnosed neck and low back disabilities and service, such assertions provide no basis for allowance of either claim.  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the etiology of the disability under consideration is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As neither the Veteran nor his representative have been shown to be other than a layperson without appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion the medical matter upon which these claims turns.  Hence, in this case, lay assertions of medical nexus have no probative value.

For all the foregoing reasons, the Board finds that the claims for service connection for a neck disability and lumbar spine disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, credible, and persuasive evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102; Gilbert, 1 Vet. App. at  53-56.

      B.  Right Shoulder, Right Elbow and Musculoskeletal Disabilities

The Veteran is also seeking service connection for right shoulder, right elbow and musculoskeletal disabilities.  Again, although vague and convoluted, it appears that the Veteran is also asserting that these disabilities are due to a motor pool explosion that occurred during service.  The Veteran has not provided any other lay evidence concerning how the injuries occurred, any symptoms in service or any symptoms that have continued to the present.  As the same evidence is relevant to all of issues, the Board has addressed them under the same analysis.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claims for right shoulder disability, right elbow disability and musculoskeletal disability must be denied.

Service treatment records are silent with respect to any complaints, findings, or diagnoses pertaining to the right shoulder, right elbow or any other musculoskeletal disability.  Again, the lay evidence provided concerning the in-service explosion is also silent with respect to any injuries.  The report of the June 1984 service examination prior to discharge documents that the upper extremity and musculoskeletal system were clinically evaluated as normal.  There is no mention of any musculoskeletal abnormalities.  In his contemporaneous June 1984 Report of Medical History, the Veteran expressly denied painful or "trick" shoulder or elbow, arthritis, bone joint or other deformity.  In sum, service treatment records are silent with respect to any chronic right shoulder, right elbow or other musculoskeletal disability.  

A periodic service examination in November 1987, approximately three years after the Veteran's discharge from active duty, again revealed no abnormalities of the right upper extremity and musculoskeletal system, and, in a contemporaneous Report of Medical History, the Veteran again expressly denied painful or "trick" shoulder or elbow, arthritis, bone joint or other deformity.  

Again, on  May 1993 VA general examination, with respect to his musculoskeletal system, the Veteran only reported a fracture of his right fifth finger and was silent with respect to any right shoulder, right elbow or any other musculoskeletal problems.  The examiner also did not diagnose any chronic right shoulder, right elbow or any other musculoskeletal disabilities.  

Following the motor vehicle accidents noted above, post-service treatment records associated with SSA records showed that in May 1996, the Veteran reported isolated right elbow pain.  The impression was probable lateral epicondylitis right.  An August 1996 record also indicates intermittent soreness of the right shoulder.  Follow-up treatment records continue to show complaints of right shoulder and elbow pain, but do not include any medical opinion or comment as to etiology. 

As the above-cited medical evidence clearly establishes a right elbow diagnosis, and consistent signs and symptoms pertaining to the right shoulder, and musculoskeletal system, the Board finds that, for purposes of this analysis, the Veteran appears to suffer from chronic right shoulder, right elbow and musculoskeletal impairment.  However, the record simply fails to establish that any such disorder is medically related to service.

As indicated above, there is nothing in the service treatment records or the report of discharge examination to support a finding of a right shoulder, right elbow or musculoskeletal problems  in service.  Moreover, the first actual documented symptoms of any such disorders do not appear in the medical records until approximately 1996, many years after the Veteran's discharge from service.  In this regard, both the November 1987 periodic service examination and the May 1993 VA examination were silent with respect to any such findings.  Again, the Board notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 



The Board further notes that none of the medical records includes any competent and credible medical comment or opinion indicating that any right shoulder disability, right elbow disability and musculoskeletal disability had its onset in or is otherwise medically related to service.  Moreover, the Veteran has not provided any lay evidence describing any injuries or symptoms in service, or of pertinent symptomatology since service.  

With regard to VA's duty to assist veterans by obtaining a medical examination and/or opinion, the Board finds that the Veteran's claims do not meet the fundamental requirements necessary to obtain such opinion.  Generally, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (202); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Veteran has demonstrated that he has a current disabilities, but there is nothing to indicate that these disabilities may be associated with an event, injury, or disease in service.  As previously discussed, the Veteran himself has not provided any lay evidence that he experienced any symptoms related to these disabilities during service or for many years after service.  Additionally, there is no medical or other persuasive evidence which suggests that any of these disabilities is  related to service. 

Moreover, in the absence of evidence of an in-service disease or injury, a remand of this case for an examination or to obtain an opinion as to the etiology of the Veteran's claimed disabilities would in essence place the examining physician in the role of a fact finder.  This is the Board's responsibility.  In other words, any medical opinion which provided a nexus between the Veteran's claimed disability and his military service would necessarily be based solely on the Veteran's current uncorroborated assertions regarding what occurred in service advanced in support of this claim.  The United States Court of Appeals for Veterans Claims (Court) has held on a number of occasions that a medical opinion premised on an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

Simply stated, arranging for the Veteran to undergo examination or obtaining a medical opinion under any circumstances here presented would be a useless act.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See, e.g., Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); 38 U.S.C.A. § 5103(a)(2).  Therefore, VA has no obligation to obtain any medical opinion(s) commenting upon the etiology of the Veteran's psychiatric disability.  See 38 U.S.C.A. § 5103A(d); 3.159(c)(4); McLendon, 20 Vet. App. at 83.

Finally, the Board notes that, as regards to any direct assertions by the Veteran and his representative that there exists a medical nexus between any diagnosed right shoulder disability, right elbow disability and musculoskeletal disability and service, such assertions provide no basis for allowance of the claims.  The matter of medical etiology of each such disability is a complex medical matter within the province of trained medical professionals.  See Kahana, supra; Jandreau, supra. 
As neither the Veteran nor his representative is shown to be other than a layperson without appropriate training and expertise, neither is competent to render a probative (persuasive) opinion on the medical matter  upon which each claim turns. Id.  Hence, the lay assertions in this regard have no probative value. 

For all the foregoing reasons, the Board finds that the claims for service connection for right shoulder disability, right elbow disability and musculoskeletal disability must be denied.  In reaching the conclusion to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, credible, and persuasive evidence supports any claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102; Gilbert, 1 Vet. App. at 53-56.

C.  Erectile Dysfunction and Hypertension

The Veteran is also seeking service connection for erectile dysfunction and hypertension.  With the exception of the vague reference to a motor pool explosion that occurred during service, again, the Veteran has not provided any lay evidence concerning any disease or injury in service, symptoms in service or any symptoms that have continued to the present.  As the same evidence is relevant to both of these issues, the Board has addressed them under the same analysis.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claims for erectile dysfunction and hypertension must be denied.

Service treatment records are silent with respect to any findings of erectile dysfunction or hypertension.  The report of June 1984 service examination prior to discharge documents that the  genitourinary system was clinically evaluated as normal and blood pressure was 122 over 84.  There is no mention of any hypertension.  In his contemporaneous June 1984 Report of Medical History, the Veteran expressly denied high blood pressure and was also silent with respect to erectile dysfunction.  In sum, service treatment records are silent with respect to any findings of hypertension or erectile dysfunction.  

The November 1987 periodic service examination again revealed no abnormalities of the genitourinary system and the report is silent with respect to any findings of hypertension.  In his contemporaneous Report of Medical History, the Veteran again expressly denied high blood pressure and was silent with respect to any erectile dysfunction.  

However, an October 1993 VA treatment record indicated increased blood pressure, but hypertension was not diagnosed.  Likewise, at the May 1993 VA general examination, the examiner did observe borderline blood pressure on this examination, but did not diagnose hypertension.  Moreover, examination of the genitourinary system was normal.   

Treatment records associated with the Veteran's SSA records showed a diagnosis of hypertension beginning approximately in January 1999.  Likewise, these records showed findings of impotence beginning approximately in November 1999.  Follow up post-service treatment records continue to show diagnoses of hypertension and erectile dysfunction, but do not provide any sort of etiological opinion.  

The above-cited medical evidence of record clearly establishes that the Veteran has hypertension and erectile dysfunction.  However, the record simply fails to establish that either disability is  related to service.

As indicated above, there is nothing in the service treatment records or report of discharge examination to support a finding hypertension or erectile dysfunction in service.  Moreover, although elevated blood pressure was noted as early as 1992, the first actual documented diagnoses of hypertension as well as erectile dysfunction does not appear in the medical evidence until approximately 1999, 15  years after the Veteran's discharge from service.  Clearly, such time period is well beyond the presumptive period for establishing service connection for hypertension as a chronic disease.  See 38 C.F.R. §§ 3.307 , 3.309.  Again, the Board notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson, supra. Moreover, as there is no competent medical or credible lay evidence of pertinent symptomatology, service connection for hypertension cannot be awarded based on chronicity of symptomatology.  See Walker, supra.

Further, the Board notes that none of the medical records include any competent and credible medical comment or opinion indicating  that either hypertension or erectile dysfunction  had its onset in or is otherwise medically related to service.  Moreover, the Veteran has not provided any lay evidence describing any injuries, diseases or symptoms in service, or of pertinent symptomatology since service.  

With regard to VA's duty to assist veterans by obtaining a medical examination and/or opinion, the Board finds that the Veteran's claims do not meet the fundamental requirements necessary to obtain such opinion.  Generally, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2);  38 C.F.R. § 3.159(c)(4)(i) ; McLendon, supra.

Here, the Veteran has demonstrated that he has the currently-claimed disabilities, but there is nothing to indicate that either disability  may be associated with an event, injury, or disease in service.  As previously discussed, the Veteran himself has not provided any lay evidence that he experienced any symptoms related to these disabilities during service or for many years after service.  Additionally, there is no medical or other persuasive evidence which suggests that either disability is  related to service. 

Moreover, in the absence of evidence of an in-service disease or injury, a remand of either claim for an examination or to otherwise obtain an opinion as to the etiology of hypertension or erectile dysfunction would, in essence, place the examining physician in the role of a fact finder.  This is the Board's responsibility.  In other words, any medical opinion which provided a nexus between the Veteran's claimed disability and his military service would necessarily be based solely on the Veteran's current uncorroborated assertions regarding what occurred in service advanced in support of the  claim.  As discussed above, the Court has held on a number of occasions that a medical opinion premised on an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann, supra; Reonal, supra.

Simply stated, referral of this claim for an examination or obtainment of a medical opinion under the circumstances here presented would be a useless act.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See, e.g., Charles, supra; 38 U.S.C.A. § 5103(a)(2). Therefore, VA has no obligation to obtain any medical opinion(s) commenting upon the etiology of the Veteran's psychiatric disability.  See 38 U.S.C.A. § 5103A(d); 3.159(c)(4); McLendon, 20 Vet. App. at 83.

Finally, the Board notes that, as regards to any direct assertions by the Veteran and his representative that there exists a medical nexus between hypertension and erectile dysfunction and service, such assertions provide no basis for allowance of the claims.  The complex medical matter of the etiology of each such disability is a matter within the province of trained medical professionals.  Kahana, supra; Jandreau, supra.  As neither the appellant nor his representative is shown to be other than a layperson without appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on the medical matter upon which each claim turns.  Id.  Hence, the lay assertions in this regard have no probative value. 

For all the foregoing reasons, the Board finds that the claims for service connection for erectile dysfunction and hypertension must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, credible, and persuasive evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102; Gilbert, 1 Vet. App. at 53-56.

IV.  TDIU

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).

Here, effective June 17, 2009, the RO awarded a total 100 percent rating for the Veteran's PTSD.  However, the Board must still address whether a TDIU is warranted due to the Veteran's other service-connected disabilities because the Court has held that the award of a 100 percent disability rating does not render moot the claim of entitlement to a TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain or obtain the TDIU rating even where a 100 percent schedular rating has also been granted.  Bradley, at 293-94.  Because of this holding, VA's General Counsel withdrew VAOPGCPREC 6-99, which was contrary to the holding of Bradley.  See 75 Fed. Reg. 11229 -04 (March 10, 2010).  

The Board notes that other than PTSD, the Veteran has been awarded service connection for hearing loss, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and inner ear disease characterized as Meniere's disease, rated as 10 percent disabling.  His total combined rating was 30 percent.  38 C.F.R. § 4.15.  As such, the Veteran's service-connected disabilities other than PTSD do not meet the percentage requirements for a schedular TDIU.  

Nevertheless, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore,  for those Veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), but are unemployable due to service connected disabilities, rating boards should submit such cases to the Director, Compensation and Pension Service, for extra- schedular consideration.  38 C.F.R. § 4.16(b).  As such, the Board must consider whether the criteria for referral of the claim  for extra-schedular consideration have been met.  

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341,  4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

Here, the evidence of record does not persuasively establish that the  Veteran,  is or has been rendered unemployable due to service-connected disabilities other than PTSD at any point pertinent to this appeal.  

In this regard, the Veteran was afforded VA audiology  examination in September 2010.  The Veteran reported that his hearing loss was a danger to himself and others as he had difficulty understanding conversation in background noise.  The only impact noted on occupation activities was hearing difficulty.  The examiner also opined that the Veteran's impaired hearing and tinnitus did not cause marked interference with employment.  

Moreover, a VA medical opinion was obtained in July 2011.  It was noted that the Veteran was a former city bus driver, but had medically retired in 1997/1999 due to back and neck injuries post motor vehicle accident.  The examiner opined that the Veteran's service-connected bilateral hearing loss disability alone had no effect on Veteran's current level of occupational impairment since he had been disabled since 1997 from spine injuries in two separate motor vehicle accidents.    

The Board also finds it significant that SSA records clearly show that the Veteran was determined to be disabled from working due to his cervical spine and lumbar spine disabilities.  There was no indication that the Veteran's other service-connected disabilities impacted his ability to work.  

In support of his claim, the Veteran submitted a December 2011 private opinion indicating  that he had lost employment in the past due to his impaired hearing and tinnitus.  However, no further information concerning what employment he had lost was provided.  Moreover, this opinion does not address the actual functional impairment caused by any service-connected disability or provide any rationale..  As such, the Board finds that this conclusory opinion has no probative value and is outweighed by the other evidence of record.  
 
Therefore, the Board finds that the current record does not persuasively demonstrate that the Veteran is physically and mentally incapable of working due his service-connected disabilities other than PTSD.  In this regard, the record does not show that the functional effects  of the Veteran's service-connected hearing loss, tinnitus and inner ear disease-individually, or collectively-render(s)  him unable to work.  Although difficulty understanding conversation has been documented, there is no indication that such impairment renders him unemployable.  Rather, the May 2011 VA examiner clearly found that there was no occupational impairment caused by the Veteran's hearing loss.  Moreover, the remaining medical evidence of record, including SSA records, clearly indicate that the Veteran stopped working due to his nonservice-connected neck and low back disabilities.  

In sum, the preponderance of the evidence weighs against finding that the Veteran is currently unemployable due to his service-connected disabilities other than PTSD.  Rather, the weight of the medical and other evidence indicates that the Veteran's service-connected disabilities other than PTSD do not render him unemployable.

Furthermore, to whatever extent the Veteran and/or his representative attempt to establish the Veteran's entitlement to a TDIU on the basis of lay assertions alone, the Board emphasizes that neither the Veteran nor his representative is shown to possess expertise in medical or vocational matters.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998). Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the requirements for referring this claim the Director, Compensation and Pension Service for extra-schedular consideration have not been met; and, the claim for a TDIU must be denied.  In reaching these conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim,  that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

An effective date earlier than June 17, 2009, for the award of service connection for PTSD is denied.

Service connection for neck disability is denied.

Service connection for low back disability is denied.

Service connection for right shoulder disability is denied.

Service connection for right elbow disability is denied.

Service connection for musculoskeletal disability is denied.

Service connection for erectile dysfunction is denied.

Service connection for hypertension is denied.  

A TDIU due to service-connected disabilities other than PTSD, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


